
	

115 SRES 263 IS: Expressing the sense of the Senate that President Juan Manuel Santos has restructured and significantly strengthened the environmental sector and management capacity of the Colombian Government and has led the country to become a global environmental leader. 
U.S. Senate
2017-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 263
		IN THE SENATE OF THE UNITED STATES
		
			September 19, 2017
			Mr. Leahy submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Expressing the sense of the Senate that President Juan Manuel Santos has restructured and
			 significantly strengthened the environmental sector and management
			 capacity of the Colombian Government and has led the country to become a
			 global environmental leader. 

	
	
 Whereas Colombia is one of the world’s megadiverse countries, hosting close to 10 percent of the planet’s biodiversity and producing an estimated 15 percent of the world’s oxygen;
 Whereas Colombia occupies— (1)first place worldwide in the number of birds and orchids;
 (2)second place in species of plants, amphibians, butterflies and fresh water fish; (3)third place in species of palm trees and reptiles;
 (4)fourth place in biodiversity of mammals; and (5)fifth place in marine and continental ecosystems;
 Whereas Colombia’s extraordinary mix of ecological, climatic, and biological components are dispersed among its 311 ecosystems and 59 protected areas;
 Whereas Colombia’s biodiversity is at risk, mainly because of habitat loss, urbanization, illicit drug cultivation and production, mining and other extractive industries, deforestation, and overfishing;
 Whereas on the day of his inauguration in 2010, and continuously since that date, President Santos has made environmental management and resource conservation top priorities of the Colombian Government;
 Whereas since his inauguration, 14,800,000 hectares of territory have been incorporated into the National System of Protected Areas, including Chiribiquete National Park, Corales de Profundidad National Park, Acandí, Playón and Playona Wildlife Sanctuaries, and Bahía Portete–Kaurrele National Natural Park;
 Whereas Colombia now has 28,400,000 hectares incorporated into the National System of Protected Areas;
 Whereas the Colombian Government approved the establishment and expansion of indigenous reserves to protect indigenous cultures and curtail deforestation of critical ecosystems;
 Whereas the Colombian Government adopted measures to reduce carbon emissions resulting from deforestation in the Colombian Amazon;
 Whereas the Colombian Government developed a national strategy to combat climate change; Whereas, through the Vision Amazonia initiative, the Colombian Government has set an ambitious goal of achieving zero net deforestation in the Colombian Amazon by 2020;
 Whereas for the first time in 2016, the Colombian Government completed a greenhouse gas emissions inventory that includes data from both department and municipal levels; and
 Whereas Colombia played a primary role in the Rio+20 Conference agenda for a green economy and continues to be an active member in the international environmental dialogue: Now, therefore, be it
		
	
 That it is the sense of the Senate that— (1)President Juan Manuel Santos has restructured and significantly strengthened the environmental sector and management capacity of the Colombian Government and has led the country to become a global environmental leader;
 (2)President Santos has enhanced public awareness of the importance of protecting indigenous cultures and of the indispensable role of indigenous people in protecting the environment;
 (3)President Santos’ efforts to protect Colombia’s biodiversity will provide lasting benefits to future generations of Colombians and to the international community; and
 (4)President Santos should be recognized and commended for these efforts and achievements.  